129 F.3d 1267
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Andrew LOCKHART, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, et al., Defendants-Appellees.
No. 97-2563.
United States Court of Appeals, Seventh Circuit.
Nov. 20, 1997.*

Appeal from the United States District Court for the Northern District of Indiana, South Bend Division.
Before Hon.  Richard A. Posner, Chief Judge Hon.  William J. Bauer, Circuit Judge Hon.  Terence T. Evans, Circuit Judge
SHARP, J.

ORDER

1
Andrew Lockhart appeals the dismissal of his discrimination action against the United States of America, the United States Postal Service, the Postmaster General, the Agency Representative, the Attorney General of the United States, and nineteen employees of the United States Postal Service.  Lockhart's complaint alleged that the Postal Service's decision to discipline him for insubordination by forcing him to attend anger management seminars and an Employee Assistance Program amounted to employment discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.   The district court dismissed the case for failure to state a claim and Lockhart appeals.


2
We affirm the judgement of the district court for the reasons stated in its memorandum and order dated April 17, 1997.


3
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)